Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Rana (11,031,865) Fig. 2A, for example, shows a positive charge pump circuit configured to generate an output voltage Vpos from an input voltage Vdd, wherein a positive voltage level of the output voltage is more positive than a voltage level of the input voltage, comprising: a voltage boosting circuit MN5/C1/216p configured to generate a positively boosted voltage in response
to a second clock signal CK1N; and a charge transfer transistor MP3 having a drain terminal coupled to receive said positively boosted voltage and a source terminal coupled to an output node 204 as recited in claim 1.  Further shown is a positive bootstrapping circuit MN1/MN2/Cbs1/Cbs2/206p/208p as opposed to a negative bootstrapping circuit configured to generate a control signal in response to a
first clock signal, wherein the control signal switches between a ground voltage and a negative
voltage, wherein a gate terminal of the charge transfer transistor is biased by the negative voltage of the control signal to turn on and pass the positively boosted voltage to the output node and generate said output voltage as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849